              Case 1:19-cv-04678-VSB Document 36 Filed 10/21/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

JOANNA   SOLIS, MAURA     LYONS,
INDIVIDUALLY AND ON BEHALF OF
ALL OTHERS SIMILARLY SITUATED,

          Plaintiffs,
                                                      Civil Action No. 1:19-CV-4678 VSB-
v.                                                    BCM

ORTHONET LLC,

          Defendant.


     AMENDED STIPULATION AND AGREEMENT ON TOLLING OF FLSA CLAIMS

        This Agreement (“Agreement”) is made by and between Orthonet LLC, its officers,
agents, parent corporations, subsidiaries, joint employers and/or representatives (collectively
“Defendant”) and Joanna Solis and Maura Lyons (“Plaintiffs”). Plaintiffs and Defendant are
collectively referred to herein as the Parties.

        WHEREAS, Plaintiff Lyons filed this Action under the Fair Labor Standards Act
(“FLSA”) on behalf of herself and all other persons set forth in the definition of the putative
collective at paragraphs 5 and 61 of the Amended Complaint (ECF No. 22);

        WHEREAS, Defendant denies it has engaged in any unlawful conduct as alleged by
Plaintiffs; and

        WHEREAS, counsel for Plaintiffs and Defendant have agreed to pursue a private
mediation in an effort to resolve the claims in the Action without the cost and distraction of
further litigation.

      NOW THEREFORE, for good and sufficient consideration, the receipt of which is
 hereby acknowledged, Plaintiffs and Defendant hereby agree as follows:

        1.      Tolling Period. No statute of limitations on the Fair Labor Standards Act (“FLSA”)
claim asserted by Plaintiffs in the Amended Complaint shall run against Plaintiffs or other
individuals within the definition of the putative collective at paragraphs 5 and 61 of the
Amended Complaint (the “Putative Collective”), and the same shall be tolled, from August 28,
2019 through January 13, 2020 (the “Tolling Period”). Neither party shall put forward or rely
upon the period of time while this Agreement is in effect as a bar or laches or for any other
purpose to defeat the claims made or to be made in the Action. Nothing in this Agreement shall
be construed to revive the FLSA claim of any member of the Putative Collective for whom the
limitations period had already expired as of the start of the Tolling Period or that may expire after
the Tolling Period (excluding the Tolling Period itself).

                                                1
58854294v.8
              Case 1:19-cv-04678-VSB Document 36 Filed 10/21/19 Page 2 of 3



       2.      Motion for Conditional Certification. During the Tolling Period, Plaintiffs
shall not file a motion for conditional certification pursuant to 29 U.S.C. § 216(b) or other
request to issue notice to the Putative Collective.

        3.      Solicitation. During the Tolling Period, neither Plaintiffs nor anyone acting on
behalf of Plaintiffs (including but not limited to Plaintiffs’ counsel) shall, directly or indirectly,
engage in efforts to identify or communicate with members of the Putative Collective for the
purpose of encouraging such individuals to file opt-in consents in the Action. The foregoing
shall not prohibit Plaintiffs’ counsel from receiving or responding to communications from members
of the Putative Collective prior to or during the Tolling Period.

       4.      Modification. This Agreement can be modified only in a writing signed by the
Parties. This Agreement shall constitute the entire understanding between the parties concerning
the subject matter of this Agreement and supersedes and replaces all prior negotiations,
proposed agreements, and agreements, written or oral, relating to this subject.

       5.      Good Faith Negotiations. While this Agreement is in effect, the Parties agree to
discuss resolution of the subject claims in good faith, including without limitation at a mediation
scheduled for January 13, 2020.

       6.     Successors. This Agreement shall bind and benefit each of the Parties and their
respective predecessors, successors, and assigns.

       7.     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the FLSA and the laws of the State of New York.

      8.      Authority to Bind. Each Counsel executing this Agreement represents and
warrants that he or she has been authorized to enter into this Agreement on behalf of the party
on whose behalf it is signed and that signatory has full and complete authority to do so.




                                                 2
58854294v.8
              Case 1:19-cv-04678-VSB Document 36 Filed 10/21/19 Page 3 of 3



        9.      No Admission. Nothing in this Agreement shall be deemed as an admission or
waiver by any party with respect to any allegations, claims or defenses except as specifically
set forth herein. This Agreement shall not be offered in evidence in any action or proceeding, except
to prove or disprove the tolling of a statute of limitations during the Tolling Period.


                                  ACCEPTED AND AGREED:

Dated: October 21, 2019

 /S/ Maureen A. Salas                               /s/ Robert S. Whitman (with consent)

 DOUGLAS M. WERMAN                                  ROBERT S. WHITMAN
 MAUREEN A. SALAS                                   SEYFARTH SHAW LLP
 WERMAN SALAS P.C.                                  620 Eighth Avenue
 77 West Washington St., Suite 1402                 New York, New York 10018
 Chicago, Illinois 60602                            (212) 218-5500
 (312) 419-1008                                     rwhitman@seyfarth.com
 dwerman@flsalaw.com
 msalas@flsalaw.com
                                                    ATTORNEYS FOR DEFENDANT

 TRAVIS M. HEDGPETH
 THE HEDGPETH LAW FIRM, PC
 3050 Post Oak Blvd., Suite 510
 Houston, TX 77056
 P: (281) 572-0727
 travis@hedgpethlaw.com

 JACK SIEGEL
 Texas Bar No. 24070621
 SIEGEL LAW GROUP, PLLC
 2820 McKinnon, Suite 5009
 Dallas, Texas 75201
 P: (214) 790-4454
 jack@siegellawgroup.biz

 Ravi Sattiraju
 THE SATTIRAJU LAW FIRM P.C.
 116 Village Blvd., Suite 200
 Princeton, NJ 08540
 P: (609) 799-1266
 rsattiraju@sattirajulawfirm.com


 ATTORNEYS FOR PLAINTIFFS


                                                3
58854294v.8
